    NOT FOR PUBLICATION

                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY


         RITA FORCELLATI,                                       Civil Action No.: 18- 1118 (CCC)

                                Plaintiff,
                                                                           OPINION
              v.

         PHH MORTGAGE CORPORATION, et al.,

                                Defendants


    CECCHI, District Judge.

    I.      INTRODUCTION

            This matter comes before the Court by way of Defendant PHH Mortgage Corporation’s

    (“PHH”) motion to dismiss Plaintiff’s Complaint for lack of subject matter jurisdiction pursuant

to Federal Rule of Civil Procedure 1 2(b)( 1) and for failure to state a claim upon which relief may

be granted pursuant to Federal Rule of Civil Procedure 12(b)(6). (ECF No. 7). Plaintiff filed an

opposition to this motion (ECF No. 10 (“Pl.’s Opp’n”)) to which Defendant PHH has replied (ECF

No. 11 (“Def.’s Reply”). This motion has been decided without oral argument pursuant to Federal

Rule of Civil Procedure 78. For the reasons discussed below, Defendant PHH’s motion to dismiss

Plaintiffs Complaint is granted and Plaintiffs Complaint is dismissed.’




1
  Plaintiffs Motion for Default Judgment as to Gino Ramundo is presently pending before the
Court. (ECF No. 13). As discussed in detail below, Plaintiff’s Complaint is being dismissed.
Accordingly, Plaintiff’s Motion for Default Judgment as to Gino Ramundo is hereby denied as
moot.

                                                      1
    II.    BACKGROUND

          The following facts are accepted as true for purposes of the instant motion. Plaintiff Rita

    Forcellati, formerly known as Rita Ramundo, and Defendant Gino Ramundo obtained a loan and

purchased real property located at 57 Old Crown Road, Old Tappan, New Jersey 07675

(“Property”). (ECF No. 2 (“Reiley Cert”), Ex. A).2 On May 14, 2010, Defendant Ramundo took

out a mortgage with Defendant PHH to refinance the existing mortgage on the Property. (ECF

No. 1 (“Compi.”) ¶ 8). The loan from Defendant PHH was in the principal amount of $615,000.00

(“Loan”) and was memorialized by a note (“Note”) executed by Defendant Ramundo on the same

day and secured by the Property. (Reiley Cert., Ex. B). Upon refinancing, $602,850.18 was used

to satisfy the prior mortgage from Plaintiff and Defendant Ramundo on the Property to Valley

National Bank (“Valley Mortgage”). (Reiley Cert., Ex. C). Accordingly, the Valley Mortgage

was cancelled on June 10, 2010. (Id.).

          To secure repayment of the Loan, Plaintiff and Defendant Ramundo also signed and

delivered to PHH a mortgage (“Mortgage”), granting to Mortgage Electronic Registration

Systems, Inc. (“MERS”), as nominee for PHH and its successors and assigns, a perfected first

priority lien on the Property. (Reiley Cert., Ex. E). The Mortgage provided that in the event of a

default, the mortgagee may accelerate all sums due and owning under the Note and Mortgage.

(Id.). The Mortgage was later assigned to PHH on February 4, 2015 (“Assignment of Mortgage”).



2
  Plaintiff does not include copies of the Deed, Mortgage, Valley Mortgage, Note, and Assignment
of Mortgage as attachments to her Complaint, however, Defendant PHH has provided copies of
these documents as attachments to its motion to dismiss. (Reiley Cert., Exs. A-C, E, F). The Court
may consider the face of a complaint, and documents relied upon in the complaint. See Pension
Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3” Cir. 1993) (“a court may
consider an undisputedly authentic document that a defendant attaches as an exhibit to a motion to
dismiss”). Here, Plaintiffs Complaint explicitly relies on the existence of these documents. (ECF
No. 1 ¶ 8-9, 13-14 and 20). As such, the Court will properly consider the documents with
Defendant’s motion to dismiss.

                                                     2
(Reiley Cert., Ex. F). Plaintiff and Defendant Ramundo defaulted under the terms of the Mortgage

and PHH elected to accelerate all sums due and owing under the Note and Mortgage.

        Subsequently, in early 2016, Defendant PHH brought a foreclosure action against Plaintiff

and Defendant Ramundo in the New Jersey Superior Court, Chancery Division, Bergen County.

(Compi.,   ¶ 20).   Plaintiff filed a contesting answer with affirmative defenses and counterclaims,

claiming that she did not sign the Mortgage.3 (Reiley Cert., Ex. I). At the close of discovery and

following depositions, PHH filed a Motion for Summary Judgment. (Reiley Cert., Ex. I). Plaintiff

opposed the motion arguing that she was not present at the closing and did not consent to the new

Mortgage, and further amended her answer. (Reiley Cert., Exs. K, I). Notably, she did not contest

that the Loan was in default or that she had not cured the default. (Id.). The court ultimately

ordered that Plaintiffs amended answer with affirmative defenses and counterclaims be stricken

with prejudice and issued a final judgement of foreclosure on December 18, 2017 for the amount




    In connection with the motions, Defendant PHH has attached records of the state court
foreclosure proceeding. These are cited, not for the facts contained therein, but only in order to
establish the nature and scope of prior proceedings between the parties, and the rulings of the state
court. Such records are subject to judicial notice:

                [O]n a motion to dismiss, we may take judicial notice of another
                court’s opinion—not for the truth of the facts recited therein, but for
                the existence of the opinion, which is not subject to reasonable
                dispute over its authenticity. See Kramer v. Time Warner Inc., 937
                F.2d 767, 774 (2d Cir. 1991); United States v. Wood, 925 f.2d 1580,
                1582 (7th Cir. 1991); see also funky. Commissioner, 163 f.2d 796,
                800-01 (3d Cir. 1947) (whether a court may judicially notice other
                proceedings depends on what the court is asked to notice and on the
                circumstances of the instant case).

Silfee v. Ati. Stewardship Bank, No. 15-CV-1762, 2016 WL 2770806, at *3 (D.N.J. May 12,2016)
(citing S. Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Grp. Ltd., 181 F.3d 410, 426-27
(3d Cir. 1999)); see generally Fed. R. Evid. 201.

                                                      3
of $611,722.52. (Reiley Cert., Ex. D). Plaintiffs motion for reconsideration of the court’s order

striking Plaintiffs answer was subsequently denied. (Reiley Cert., Ex. 0).

        On March 29, 201$, Plaintiff filed her Complaint in the instant action alleging the

following: (1) Violation of Fair Debt Collection Practices Act (15 U.S.C.       § 1692); (2) Violation
of the Truth-in-Lending Act (15 U.S.C.     § § 1601); (3) Violation ofthe New Jersey Consumer Fraud
Act (N.J.S.A.   § 56:8-1); (4) Negligence; (5) Legal Fraud; and (6) Breach of Contract—Failure to
Observe Duty of Good Faith & Fair Dealing. (Compi. at 5, 7, 8, 11, 13, 15). On April 19, 2012,

Defendant PHH filed the instant motion to dismiss.

III.    LEGAL STANDARD

        Rule 12(b)(1) allows a court to dismiss a complaint for lack of subject matter jurisdiction.

When jurisdiction is challenged, the burden of proof rests on the party asserting it. See Tobin v.

United States, 170 F.Supp.2d 472, 476 (D.N.J.2001). The court must first determine whether the

motion is a facial attack on the complaint or an attack on the facts. See Carpet Group Int’l v.

Oriental Rug Imp. Ass ‘11, 227 F.3d 62, 69 (3d Cir.2000). When a court addresses a facial attack

on a complaint it must, as with a 12(b)(6) motion, accept all allegations as true and then only

answer the legal question. See Snyder v. Lipuma, No. 05-3819, 2006 WL 1044217, at *1 (D.N.J.

Apr. 17, 2006).     However, when a complaint is attacked on the existence of subject matter

jurisdiction in fact, the court is not obligated to only look at the face of the complaint, but, instead,

may consider matters outside the pleadings. See Mortensen v. First federal Savings & Loan

Association, 549 F.2d 884, 891 (3d Cir.1977).

        Additionally, for a complaint to survive dismissal pursuant to Federal Rule of Civil

Procedure 1 2(b)(6), it “must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.



                                                       4
 Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In evaluating the sufficiency of a complaint, the

 Court must accept all well-pleaded factual allegations in the complaint as true and draw all

reasonable inferences in favor of the non-moving party. See Phillips v. Cnty. ofAllegheny, 515

f.3d 224, 234 (3d Cir. 200$). “Factual allegations must be enough to raise a right to relief above

the speculative level.” Twombly, 550 U.S. at 555. “A pleading that offers labels and conclusions

will not do. Nor does a complaint suffice if it tenders naked assertion[s] devoid of further factual

enhancement.” Iqbal, 556 U.S. at 678 (internal citations omitted). However, “the tenet that a court

must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions.   Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id.      Additionally, in evaluating a plaintiffs claims,

generally “a court looks only to the facts alleged in the complaint and its attachments without

reference to other parts of the record.” Jordan v. Fox, Rothschild, O’Brien & Frankel, 20 f.3d

1250, 1261 (3dCir. 1994).

IV.    DISCUSSION

       The Court concludes that it lacks subject matter jurisdiction over Plaintiffs Complaint

pursuant to the Rooker-feidman doctrine. To the extent that Plaintiffs claims are not barred by

Rooker-feidman, the Court fmds that Plaintiffs claims are barred by the entire controversy

doctrine. Thus, for the following reasons, the Court dismisses Plaintiffs Complaint.

       A.      This Court Lacks Subject Matter Jurisdiction Pursuant to the Rooker
               Feldman Doctrine

       Defendant contends that Plaintiffs Complaint is an “attempt to circumvent the final

judgment awarded to PHH against Plaintiff in a New Jersey state foreclosure action entitled PHH

Mortgage Corporation v. Gino Ramundo and Rita Ramundo, His Wife, in the Superior Court of

New Jersey, Chancery Division of Bergen County, bearing docket number F-007944-16.” (ECF


                                                    5
No. 7-1 (“Defs Br.”) at 1).

        The Rooker-Feldman doctrine divests federal courts of subject matter jurisdiction where

the requested relief would reverse a prior state court decision or void its ruling. See Rooker v.

Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court ofAppeals v. feldman, 460

U.S. 462 (1983); see also 28 U.S.C.   § 1257. There are four factors used to determine whether the
Rooker-Feidman Doctrine applies: “(1) the federal plaintiff lost in state court; (2) the plaintiff

complains of injuries caused by the state court judgments; (3) those judgments were rendered

before the federal suit was filed; and (4) the plaintiff is inviting the district court to review and

reject the state judgments.” Great Western Mining & Mineral Co. v. fox Rothschild LLP, 615

F.3d 159, 166 (3d Cir. 2010).

        Here, all four factors are met. The first and third prongs are clearly met in the instant

action: Plaintiff lost in the foreclosure action and judgment was rendered prior to Plaintiffs filing

of the instant action in this Court. (Reiley Cert., Ex D). The second and fourth prongs are also

satisfied as discussed below. Based upon similar factual circumstances, the Third Circuit held in

Gage v. Wells Fargo Bank, NA AS, 521 F. App’x. 49 (3d Cir. 2013) that Rooker—feldman barred

jurisdiction.   Similar to Plaintiff here, “Gage defaulted on his mortgage, and Wells Fargo

subsequently filed a foreclosure complaint in state court” which ultimately ruled in Wells Fargo’s

favor. Id. at 50. Gage filed a complaint in federal court challenging the foreclosure judgment and

sheriffs sale. Id. The district court subsequently granted Wells Fargo’s motion to dismiss and

held that the claims were barred under the Rooker—feldman doctrine. Id. In affirming, the Third

Circuit held that all four prongs of the Rooker—fetdman test were satisfied and stated that:

                Gage cannot evade Rooker—fetdrnan by arguing on appeal that
                he was not injured by the foreclosure judgment, but rather by
                Wells Fargo’s purportedly fraudulent actions. The complaint
                reveals the nature of Gage’s claims against Wells Fargo: that the


                                                     6
                bank had no right to foreclose on the property and therefore
                committed “criminal acts” by enforcing the foreclosure judgment
                (Counts I and IV). These claims are in essence an attack on the state
                court judgment of foreclosure. Furthermore, an aspect of the relief
                that Gage requests—to have the deed to the property restored to
                him—makes it abundantly clear that he seeks to overturn the
                foreclosure judgment. Accordingly, the claims against Wells Fargo
                were properly dismissed under the Rooker—Fetdman doctrine.

Id. at 51 (emphasis added).

        For the same reasons, the Court finds that the second and fourth requirements are met here

and that Rooker—Feidman strips this Court ofjurisdiction to the extent that Plaintiff asks this Court

to overturn the foreclosure action judgment.        The gravamen of Plaintiffs Complaint is that

Defendant PHH, through its notary, failed to verify the person purporting to be Plaintiff when the

Mortgage was being signed resulting in a forgery. (Compl., ECF No. 1              ¶J 22-23).   Plaintiff further

alleges that she lost her equity in the property and requests, in part, that the Court grant her

compensation for damages totaling the entire value of the Property upon loss of the Property due

to the foreclosure action and compensation for damages totaling the entire amount Plaintiff has

suffered in arrears including interest.

        The Court finds that the essence of Plaintiffs Complaint is that the Mortgage is invalid.

Any such contention is closed off by the final judgment of foreclosure. To the extent that Plaintiff

is asking this Court to overturn the foreclosure action judgment, adjudicating Plaintiffs claims

would require this Court to impennissibly engage in appellate review of the foreclosure action.

“This type of action is exactly what Rooker—Feldman is meant to prevent: an attempt to invalidate

the final judgment of foreclosure and various other orders from a state court action in a separate

federal court action.” Willoughby v. Zucker, Goldberg & Ackerman, LLC, No. 13-7062, 2014 WL

2711177, at *4 (D.N.J. June 16, 2014) (applying Rooker-feidman doctrine where borrower was

“seeking to litigate the validity of the foreclosure sale.   .   .   and is relitigating the redemption value


                                                       7
of her home”). As such, Plaintiffs Complaint must be dismissed.

        B.     Plaintiffs Claims are Barred by Res Judicata

        Defendant PHH argues that Plaintiffs claims were previously brought in the state

foreclosure action and thus are barred by resfudicata in the instant action. (Def. ‘s Br. at 20). Res

judicata applies where (1) judgment in the prior action is valid, final, and on the merits, (2) the

parties in the later action are identical to or in privity with those in the prior action, and (3) the

claim in the later action grows out of the same transaction or occurrence as the claim in the earlier

one. See United States v. Athlone Indus., Inc., 746 F.2d 977, 983 (3d Cir. 1984).

        Plaintiff concedes that the second two elements are met. (Pl.’s Opp’n at 11). However,

Plaintiff argues that while Plaintiff brought certain affirmative defenses and counterclaims,

including but not limited to, violations of the FDCPA, common law fraud, and claims against

Defendant Ramundo for forgery or for wrongful impersonation, the state court did not address

these claims on the merits. (Pl.’s Opp’n at 3).

        Whether a state court judgment should have a preclusive effect in a subsequent federal

action depends on the law of the state that adjudicated the original action. See Greenteaf v.

Garlock, Inc., 174 F.3d 352, 357 (3d Cir. 1999) (“To determine the preclusive effect of [plaintiffs]

prior state action we must look to the law of the adjudicating state.”); see also Allen v. licCurry,

449 U.S. 90, 96 (1980) (“Congress has specifically required all federal courts to give preclusive

effect to state-court judgments whenever the courts of the State from which the judgments emerged

would do so.”). New Jersey claim preclusion law, like federal law, has the three essential elements

mentioned above. See Watkins v. Resorts Int’l Hotel and Casino, Inc., 591 A.2d 592, 599 (N.J.

1991). If those three requirements are met, then the doctrine bars “the parties or their privies from

relitigating issues that were or could have been raised in that action.” Allen v. McCurty, 449 U.S.



                                                      8
90, 94; Watkins, 591 A.2d at 599 (“Claim preclusion applies not only to matters actually

determined in an earlier action, but to all relevant matters that could have been so determined.”)

A review of the record indicates that the court granted Defendant PHH’s Motion to Strike

Plaintiffs answer with affirmative defenses and counterclaims with prejudice. (Reiley Cert., Ex.

D). There is no question that the state foreclosure action was a valid and final judgment on the

merits. Moreover, Plaintiff does not contest that the parties in the instant action are identical to or

in privity with those in the state foreclosure action, and that the claims in the instant action grew

out of the same transaction or occurrence as the claim in the earlier foreclosure action. Because

the court dismissed Plaintiffs claims with prejudice, such claims were decided on the merits, and

thus Plaintiffs argument fails. See Gambocz v. Yelencsics, 468 F.2d 837 (3d Cir. 1972) (dismissal

with prejudice constitutes an adjudication on the merits “as fully and completely as if the order

had been entered after trial”); Lawlor v. Nat’l Screen Serv. Corp., 349 U.S. 322, 327 (1955)

(dismissal of claims with prejudice bars subsequent suit on the same issue, where operative facts

of subsequent suit were identical). Accordingly, the Court finds that to the extent Plaintiffs claims

are not barred by Rooker-feldman, Plaintiffs claims are barred by resjudicata.

        C.      Plaintiffs Remaining Claims are Barred by the Entire Controversy Doctrine4

        To the extent Plaintiffraises independent claims regarding Defendant’s alleged misconduct



   The Court notes that, unlike the Rooker—feidman doctrine, the entire controversy doctrine “does
not defeat subject matter jurisdiction” and is therefore applied under Rule 12(b)(6), but only where
its application is “apparent on the face of the complaint[.J” See Brody v. Hankin, 145 Fed.Appx.
768, 771 (3d Cir. 2005). The Court finds to the extent that it has jurisdiction over Plaintiffs claims,
it is apparent that the entire controversy doctrine applies based on the face of the Complaint. Cf
Mayer v. Belichick, 605 f.3d 223, 230 (3d Cir. 2010) (“In deciding a Rule 12(b)(6) motion, a court
must consider only the complaint, exhibits attached to the complaint, matters of the public record,
as well as undisputedly authentic documents if the complainant’s claims are based upon these
documents.”); see also Toscano v. Conn. Gen. Life Ins. Co., 288 Fed.Appx. 36, 38 (3d Cir. 2008)
(concluding that Court can review the record of prior actions between the parties and take judicial
notice of same in considering a motion to dismiss).
                                                      9
preceding and allegedly resulting in the state-court judgment, such claims are barred by the entire

controversy doctrine. Like traditional res judicata, the entire controversy doctrine is intended to

prevent piecemeal litigation by requiring the assertion of all claims arising from a single

controversy in one action. See Prevratit v. Mo/zr, 678 A.2d 243, 248 (N.J. 1996). Its “purposes

are to encourage comprehensive and conclusive litigation determinations, to avoid fragmentation

of litigation, and to promote party fairness and judicial economy and efficiency     ....“   K-Land Corp.

No. 28 v. Landis Sewerage Auth., 800 A.2d 861, 868 (N.J. 2002). “Generally speaking, the entire

controversy doctrine requires whenever possible all phases of a legal dispute to be adjudicated in

one action. At a minimum, all parties to a suit should assert all affirmative claims and defenses

arising out of the underlying controversy.” Prevratit, 678 A.2d at 246. In other words, “a party

cannot withhold part of a controversy for later litigation even when the withheld component is a

separate and independently cognizable cause of action.” In re Mullarkey, 536 F.3d 215, 229 (3d

Cir. 2008) (citing Paramount Aviation Corp. v. Agitsta, 178 F.3d 132, 137 (3d Cir. 1999)). In

applying the doctrine, “the central consideration is whether the claims   ...   arise from related facts

or the same transaction or series of transactions.” DiTrilio v. Antiles, 662 A.2d 494, 502 (N.J.

1995). The doctrine is an “equitable principle under which the Court may exercise its judicial

discretion based on the particular circumstances inherent in a given case.” In re Mullarkey, 536

F.3d at 230 (citing Mystic Isle Dev. Corp. v. Perside & Nehmad, 662 A.2d 523, 529—30 (N.J.

1995)).

          The entire controversy doctrine applies to foreclosure proceedings, but extends only to

“germane” counterclaims. See In re Mullarkey, 536 F.3 d at 228 (citing Leisure Tech. -Ne. v.

Klingbeil Holding Co., 349 A.2d 96, 97 (N.J. 1975)); N.J. Ct. R. 4:64-5. In the foreclosure context,

germane claims are those “arising out of the mortgage transaction which is the subject matter of



                                                    10
the foreclosure action,” Leisure Tech.-Ne., 349 A.2d at 98; see also Coleman v. Chase Home Fin.,

LLC ex rel. Chase Manhattan Mortgage Corp., 446 F ed.Appx. 469 (3d Cir. 2011) (applying entire

controversy doctrine to mortgage transaction). A claim challenging the validity of the underlying

loan in a foreclosure action is considered gennane and is thus subject to the entire controversy

doctrine—i.e., it must be brought as a counterclaim in the foreclosure action. See Bank ofN.Y v.

Ukpe, No. 17 10-09, 2009 WL 4895253 at *7 (D.N.J. Dec. 9, 2009).

       Here, although the foreclosure action is largely the genesis of Plaintiffs Complaint, the

allegations and causes of actions are couched in terms of Defendant PHH’s failure to follow

procedure and verify that Plaintiff was in fact the person signing the Mortgage, which then allowed

Defendant Ramundo to successfully obtain the Mortgage without Plaintiffs consent. (Compl.            ¶
25). However, notwithstanding that Plaintiff appears to raise claims that were previously raised

in the state court, to the extent such claims are independent, and are not barred by Rooker—

Feldman, they are barred under the entire controversy doctrine.

       Plaintiffs claims are germane because they clearly “aris[e] out of the mortgage transaction

which is the subject matter of the foreclosure action.” Leisure Tech., 349 A.2d at 98. Plaintiff

here is essentially arguing that the mortgage transaction, which is the subject of the foreclosure

action in state court, is invalid and that Defendant acted illegally in pursuing collection under this

allegedly invalid loan. (See generally Compl.). All of these claims arise from the existence of the

Mortgage and Loan and Defendant PHH’s rights thereunder. See DiTrilio, 662 A.2d at 502. In

other words, the validity of the Mortgage ties in directly with the causes of action asserted in

Plaintiffs Complaint here. Lewis v. Fennymac Corp., No. 16-1514, 2016 WL 2901707, at *4

(D.N.J. May 18, 2016), aff’d sub nom. Lewis v. O’Donnell, 674 F. App’x 234 (3d Cir. 2017).

       Moreover, Plaintiffs claims here were undoubtedly known to Plaintiff and had accrued



                                                     11
prior to the time of the underlying action. According to Plaintiff, she learned of Defendant

Ramundo’s forgery in 2014. (P1’s. Opp’n at 2; Compi.      ¶   14). Thus, Plaintiff had “immediate

recourse with the chancery judge in the foreclosure action” for issues concerning Defendant

Ramundo’s forgery and Defendant PHH’s collection efforts related to the mortgage, yet Plaintiff

“failed to take that route as [she was] required to.” Sherk v. Countrywide Home Loans, Inc., No.

08-5969, 2009 WI 2412750, at *6 (E.D. Pa. Aug. 5, 2009) (“The time and the place to challenge

standing [related to the mortgage] was during the pendency of the foreclosure action or afierwards

in the state court where the [plaintiff] could have raised the issue.”). Consequently, Plaintiffs

claims here must be dismissed pursuant to the entire controversy doctrine, to the extent they are

not barred by Rooker—Fetdman.

V.      CONCLUSION

        For the reasons set forth above, Defendant PHH’s motion to dismiss Plaintiffs Complaint

is hereby GRANTED, but without prejudice as to Plaintiffs right to seek any further relief in New

Jersey’s state courts. An appropriate Order accompanies this Opinion.



          ‘JQJ —oe-r      ç,   20
Dated




                                                              CLAIRE C. CECCHI, U.S.D.J.




                                                    12
